DETAILED ACTION
This office action is responsive to communication(s) filed on 6/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.
Claims 1, 12 and 20 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-16 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour; Babak et al. (hereinafter Forutanpour – US 20100259561 A1) in view of Casparian; Mark A. et al. (hereinafter Casparian – US 20090183098 A1) and Holler; Robert et al. (hereinafter Holler – US 20140331172 A1).

Independent Claim 1:
	Forutanpour teaches An electronic device, comprising: a display; a processor; and a memory, wherein the memory stores instructions that, when executed, cause the processor to: (fig. 2 and ¶¶ 58-60)
display a user interface (UI) based on execution of an application […], (display of a virtual keypad in touch sensitive surface based on computer instructions, ¶¶ 40, 59 and 63,  figs. 2:14 and 4:216. Note: the virtual keypad encompasses any user interface [display a user interface (UI)] involving a user activation of a key or button, ¶ 40.)
acquire at least one of keypad information or user input information from a user input related to a first keypad of the UI, (keystrokes are captured/received, fig. 4:220,222 and ¶ 64; first keypad based on default, preprogrammed keypad layout data, ¶ 61) 
determine characteristic information for configuring a second keypad through customization of the first keypad based on the acquired information, (learning module updates [configuring a second keypad] keypad layout data based on keystrokes, fig. 4:222,223,224 and ¶ 64; such layout data may include characteristics, such as coordinates-to-key associations, ¶ 64. Keypad customization is done via updates/changes to existing keypad layout data [through customization of the first keypad], ¶¶ 60 and 64) 
configure, from the first keypad, the second keypad customized to be corresponding to the characteristic information, (learning module updates [configure] keypad layout data based on keystrokes and makes the layout data available for display, fig. 4:222,223,224,226 and ¶ 64; such layout data may include characteristics, such as coordinates-to-key associations [customized to be corresponding to the characteristic information], ¶ 64. Keypad customization is done via updates/changes to existing keypad layout data [“from the first keypad”], ¶¶ 60 and 64)
display the configured second keypad through the UI, (updated [configured] keypad layout is made available to for display and is displayed at a second iteration of a training cycle at step 216, fig. 4:226,216)
[…]. 
Forutanpour can also be interpreted as teaching:
that the application is performing keypad customization in the electronic device (display of keypad in touch sensitive surface, ¶¶ 40, 59 and 63,  figs. 2:14 and 4:216. The learning module used to customize keypad layouts may be implemented as application 2, device’s operating system, or hardware driver 4, ¶ 60. Since at least the operating system [the application] is understood as serving as an intermediary between other applications and hardware devices, such as displays, it is also understood as being used for the implementing displaying functions. As such, the display and the customization are both at least partly based on the execution of the operating system. A mobile device is a system for displaying customized [customization] virtual keyboards [display a user interface (UI)] using components within the mobile device [display a user interface (UI) based on execution of an application performing keypad customization in the electronic device], Abstract, ¶¶ 19 and 58-60, and fig. 2)
Nevertheless, for argument’s sake, the examiner assumes that Forutanpour doesn’t teach
that the display of the user interface is based on execution of an application performing keypad customization in the electronic device. 
However, Casparian teaches/suggests the concept(s) of a system that provides a graphical user interface for customization of a keyboard layout based on input values entered by a user, Abstract and ¶¶ 45-46 and figs. 2-3 and 5. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device of Forutanpour to include the concept(s) of a system that provides a graphical user interface for customization of a keyboard layout based on input values entered by a user, as taught/suggested by Forutanpour.
One would have been motivated to make such a combination in order to improve the usability/user-friendliness of the device by allowing the users to customize the keys according to user preference, Casparian ¶ 26.
In combination, Forutanpour, as modified, teaches/suggests 
that the display of the user interface is based on execution of an application performing keypad customization in the electronic device (Forutanpour teaches the customization of keypad/keyboards, as explained above. Casparian teaches/suggests the concept(s) of a system that provides a graphical user interface for customization of a keyboard layout based on input values entered by a user, Abstract and ¶¶ 45-46 and figs. 2-3 and 5)
Forutanpour further teaches that a default keyboard may be customized, ¶ 88 and fig. 12B.
Nevertheless, Forutanpour does not appear to expressly teach 
and set the second keypad as a default keypad of the electronic device based on a user input while the second keypad is displayed on the display. 
However, Holler teaches/suggests the concept(s) of a customization user interface that permits users to specify particular attributes to be edited and apply the changes by selecting an apply icon, wherein the customization may override a default setting and may serve as a new default setting, ¶¶ 45-47 and 49 and fig. 2C. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the electronic device of Forutanpour to include the concept(s) of a customization user interface that permits users to specify particular attributes to be edited and apply the changes by selecting an apply icon, wherein the customization may override a default setting and may serve as a new default setting, as taught/suggested by Holler.
One would have been motivated to make such a combination in order to improve the flexibility and efficiency provided by the device, e.g., by using updated default settings that to better meet the user or group of users, Holler ¶¶ 5, 47 and 49.
In combination, Forutanpour, as modified, teaches/suggests 
and set the second keypad as a default keypad of the electronic device based on a user input while the second keypad is displayed on the display (Forutanpour teaches the customization of keypad/keyboards, as explained above. Forutanpour further teaches that a default keyboard may be customized, ¶ 88 and fig. 12B. Casparian teaches/suggests the concept(s) of a system that provides a graphical user interface for customization of a keyboard layout based on input values entered by a user, Abstract and ¶¶ 45-46 and figs. 2-3 and 5. Holler teaches/suggests the concept(s) of a customization user interface that permits users to specify particular attributes to be edited and apply the changes by selecting an apply icon, wherein the customization may override a default setting and may serve as a new default setting, ¶¶ 45-47 and 49 and fig. 2C)

Claim 2:
	The rejection of claim 1 is incorporated. Forutanpour further teaches wherein the keypad information includes at least one of a keypad type, an input pattern, a keypad typographical error, or a frequently used pattern.(information used for training learning module includes at least typing patterns and typographical errors, ¶ 68 and 75-77)

Claim 3:
	The rejection of claim 2 is incorporated. Forutanpour further teaches wherein the keypad information is acquired based on at least one of history information about a user's usage of the first keypad or input information about a user input using a keypad provided through the UI. (the learning algorithms monitor the user’s typing over time [history information about a user's usage of the first keypad], ¶ 47, and this typing is performed as keystrokes on the keypad [input information about a user input using a keypad provided through the UI], ¶ 60)

Claim 4:
	The rejection of claim 1 is incorporated. Forutanpour further teaches wherein the user input information includes user's customization information inputted based on the UI. (the learning module “customizes” the virtual keypad based to the user’s typing patterns, ¶ 71)

Claim 5:
	The rejection of claim 3 is incorporated. Forutanpour further teaches wherein the instructions further cause the processor to:
generate a keypad of a layout customized based on at least one of the history information or the input information, (the learning module “customizes” the virtual keypad based to the user’s typing patterns, ¶ 71)
and organize the second keypad based on user input information related to the generated keypad. (learning module updates keypad layout data based on keystrokes and makes the layout data available for display, fig. 4:222,223,224,226 and ¶ 64)

Claim 6:
	The rejection of claim 1 is incorporated. Forutanpour further teaches wherein the characteristic information includes information related to at least one of a theme, a skin, an attribute, or a layout related to keypad customization. (learning module updates keypad layout data based on keystrokes and makes the layout data available for display [layout related to keypad customization], fig. 4:222,223,224,226 and ¶ 64; such layout data may include characteristics, such as coordinates-to-key associations, ¶ 64)

Claim 7:
	The rejection of claim 1 is incorporated. Forutanpour further teaches wherein the instructions further cause the processor to map a key map for each keypad. (Layout data stored in form of correlation matrix for translating a touch event on a keypad into appropriate character values [key map], ¶ 60)

Claim 8:
	The rejection of claim 1 is incorporated. Forutanpour further teaches wherein the instructions further cause the processor to provide through the UI the second keypad in which a first layout of the first keypad is customized to a second layout based on the characteristic information. (learning module updates keypad layout data based on keystrokes and makes the layout data available for display [customized], fig. 4:222,223,224,226 and ¶ 64; such layout data may include characteristics, such as coordinates-to-key associations, ¶ 64)

Claim 11:
	The rejection of claim 1 is incorporated. Forutanpour further teaches 
wherein the first keypad includes an existing keypad set based on a first layout to be used by a user in the electronic device, (first keypad based on default, preprogrammed [existing] keypad layout data, ¶ 61)
and wherein the second keypad includes a keypad in which the first layout of the first keypad is customized to a second layout through the UI. (the learning module “customizes” the virtual keypad based to the user’s typing patterns, ¶ 71)

Independent Claims 12 and 20:
Claim(s) 12 and 20 is/are directed to a method comprising the steps performed by the electronic device of claim 1 and to a computer-readable recording medium for accomplishing the functions of the electronic device of claim 1, respectively, and are rejected using similar rationale(s).

Claim 13:
	The rejection of claim 12 is incorporated. Forutanpour further teaches wherein the keypad information includes at least one of a keypad type, an input pattern, a keypad typographical error, or a frequently used pattern, and wherein the user input information includes user's customization information inputted based on the UI. (information used for training learning module includes at least typing patterns and typographical errors, ¶ 68 and 75-77)

Claims 14-16 and 19:
Claim(s) 14, 15, 16 and 19 are directed to methods comprising the steps performed by the electronic devices of claims 3, 6, 8, and 11, respectively, and are rejected using similar rationale(s).

Claim(s) 9-10 and 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour (US 20100259561 A1) in view of Casparian (US 20090183098 A1) and Holler (US 20140331172 A1), as applied to claims 1 and 12 above, and further in view of Ellard; Michael Patrick (hereinafter Ellard – US 20140168083 A1).

Claim 9:
	The rejection of claim 1 is incorporated. Forutanpour further teaches wherein the instructions further cause the processor to:
set the second keypad as a default keypad […], (storing a customize keypad layout in memory, ¶ 84 [and fig. 4:222,223,224,226 and ¶ 64]. Note that a customized keyboard may also be referred to as a “default keyboard”, e.g., “properly sized default keyboard” customized to the dimensions of a user’s hand, ¶ 88, therefore the storing of a keyboard layout in association with a user is setting as a default keypad)
and share the second keypad with an external electronic device (the keypad layout data may be made portable by transmitting the keypad layout data to another computing devices via a network, ¶ 48)
based on a user input requesting sharing of the second keypad. (the user may choose to store keypad layout data in a central server database repository, which requires connection to the database service via the internet and authentication, for example by user name and password entered into a keyboard, ¶¶ 85 and 86, at least the accessing of the repository and/or the entering of the user name and password is considered a user input requesting sharing of the second keypad with the central repository)
Forutanpour does not appear to expressly teach that the default keypad is of the electronic device.
However, Ellard teaches/suggests that the default keypad is of the electronic device (a customized default virtual keyboard for a particular device, which may be determined as being a “default” if it was the last virtual keyboard used on the device, ¶ 27 and fig 4.). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device of Forutanpour to include that the default keypad is of the electronic device, as taught/suggested by Ellard.
One would have been motivated to make such a combination in order to improve the versatility of the electronic device by including device specific settings for the virtual keyboard (Ellard ¶ 27).

Claim 10:
	The rejection of claim 9 is incorporated. Forutanpour further teaches wherein the instructions further cause the processor to share the characteristic information organizing the second keypad with the external electronic device through a specified file format and a specified communication scheme. (the keypad layout data is shared with [stored in] the central datastore via a network, e.g., through internet communication [communication scheme], ¶ 84; and such keypad data may include location information that is stored/organized in a row-column matrix format [specified file format], ¶¶ 60 and 62)

Claims 17-18:
Claim(s) 17-18 is/are directed to methods comprising the steps performed by the electronic devices of claims 9-10, respectively, and are rejected using similar rationale(s).

Response to Arguments
The applicant’s arguments are fully considered, but are moot in view of the new ground(s) of rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175